                                                                                         FILED
                                                                                 2019 Jul-15 PM 02:02
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION
AMBER CAROLYN SCARFFOL,                   )
                                          )
      Petitioner,                         )
                                          )
v.                                        )   Case No.: 7:17-cv-01375-LSC-GMB
                                          )
PATRICIA BRADLEY,                         )
                                          )
      Respondent.                         )

                          MEMORANDUM OPINION
      On May 21, 2019, the previously assigned magistrate judge entered a report,

recommending Respondent’s motion for summary dismissal be granted and the

petition be denied and dismissed with prejudice for want of merit. (Doc. 15).

Although the parties were advised of their right to file specific written objections

within fourteen days, no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the report is hereby

ADOPTED and the recommendation is ACCEPTED. Accordingly, Respondent’s

motion for summary dismissal is due to be granted and the petition is due to be

denied and dismissed with prejudice.

      A separate order will be entered.




                                          1
DONE and ORDERED on July 15, 2019.



                            _____________________________
                                   L. Scott Coogler
                             United States District Judge
                                                        160704




                           2
